      Case 4:18-cv-00500-JM Document 265 Filed 04/21/20 Page 1 of 7




                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

ZEST LABS, INC. F/K/A INTELLEFLEX
CORPORATION AND ECOARK HOLDINGS, INC.                          PLAINTIFFS

v.                     CASE NO. 4:18-CV-00500-JM

WALMART INC. F/K/A WAL-MART STORES, INC.                      DEFENDANT

            DEFENDANT’S MOTION TO EXCLUDE TESTIMONY
            OF DAMAGES EXPERT STEPHEN L. BECKER, PH.D.



                              REDACTED
Case 4:18-cv-00500-JM Document 265 Filed 04/21/20 Page 2 of 7
Case 4:18-cv-00500-JM Document 265 Filed 04/21/20 Page 3 of 7
Case 4:18-cv-00500-JM Document 265 Filed 04/21/20 Page 4 of 7
Case 4:18-cv-00500-JM Document 265 Filed 04/21/20 Page 5 of 7
Case 4:18-cv-00500-JM Document 265 Filed 04/21/20 Page 6 of 7
Case 4:18-cv-00500-JM Document 265 Filed 04/21/20 Page 7 of 7
